                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BISHOP PERRY,
                                               Case No. 18-12914
             Plaintiff,                        District Judge George Caram Steeh
v.                                             Magistrate Judge R. Steven Whalen

SEAN HART, et al.,

          Defendants.
___________________________________/

                                     ORDER

      Before the Court is Plaintiff’s Motion to Have Documents Placed into

Evidence [ECF No. 53], in which he seeks to file Defendants’ responses to

Requests for Admission with the Court.

      That’s not how it works. Parties to a lawsuit do not file discovery material

with the Court as stand-alone documents. Rather, if the Defendants file a motion

for summary judgment, the Plaintiff may attach the Requests to Admit,

interrogatories, or any other discovery material with his response to the motion, or

likewise, he could attach them to his own motion for summary judgment if he

chooses to file one. But at this time he cannot simply file them with the Court.

      Accordingly, Plaintiff’s motion [ECF No.53] is DENIED.




                                         -1-
      IT IS SO ORDERED.



Dated: January 8, 2020                  s/R. Steven Whalen
                                        R. STEVEN WHALEN
                                        UNITED STATES MAGISTRATE JUDGE




                           CERTIFICATE OF SERVICE

       I hereby certify on January 8, 2020 that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to the
following non-registered ECF participants January 8, 2020.


                                                s/Carolyn M. Ciesla
                                                Case Manager for the
                                                Honorable R. Steven Whalen




                                          -2-
